        Case 9:19-cv-00085-DWM Document 170 Filed 10/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


KATHERINE GUINNANE,                                  CV 19-85-M-DWM
individually and as personal
representative for the Estate of Edwin                  JUDGMENT
Guinnane, and GUINNANE
RANCH, LLC,

                       Plaintiffs,

   v.

NANCY DOBBINS, as personal
representative for the Estate of Robert
Dobbins,

                       Defendant.



        This action came before the Court for a trial by jury. The issues have been

 tried and the jury has rendered its verdict.

        IT IS ORDERED AND ADJUDGED, in accordance with the Jury Verdict

 rendered on October 7, 2020, that judgment is entered in favor of the Defendant.


        Dated this 8th day of October, 2020.

                                     TYLER P. GILMAN, CLERK

                                     By: /s/ Nicole Stephens
                                     Nicole Stephens, Deputy Clerk
